United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
DEPARTMENT OF THE NAVY, PEARL
HARBOR NAVAL SHIPYARD,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-334
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from an August 28, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed between the most recent merit decision dated
May 14, 2007 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On March 28, 2007 appellant, a 50-year-old office automation assistant, filed an
occupational disease claim alleging that he developed numbness, tingling and a shocking feeling
radiating down to his low back, shoulders, arms, hands and fingers, as a result of employment
activities. He stated that he first realized that his condition was causally related to employment
factors on March 3, 2007.
On April 9, 2007 the Office informed appellant that the information and evidence
submitted was insufficient to establish that his claimed medical condition was related to
employment activities. It advised appellant to submit a physician’s report containing a diagnosis
and an opinion as to how his claimed condition was related to employment factors.
Appellant submitted an undated statement alleging that his duties at the employing
establishment since 1978 caused his alleged back and radicular conditions. His duties included
pushing, pulling and carrying heavy equipment, bending, twisting, reaching and standing and
carrying 20-pound bags.
Appellant submitted reports from Dr. Paul J. Smith, Board-certified in the field of
occupational medicine.
On April 12, 2007 Dr. Smith diagnosed degenerative lumbar
intervertebral disc disease and left lower extremity paresthesias. He noted that appellant was
experiencing increased pain associated with new job activities. On April 24, 2007 Dr. Smith
reiterated his diagnosis and opined that appellant was able to work full time with restrictions.
By decision dated May 14, 2007, the Office denied appellant’s claim. It found that
appellant had not submitted sufficient medical evidence to establish that his claimed back
condition was causally related to established work events.
On May 21, 2008 appellant submitted an appeal request form requesting reconsideration
of the Office’s May 14, 2007 decision. He also submitted an undated letter requesting
reconsideration, which was received by the Office on June 9, 2008. The lower portion of the
letter contained several “date stamps,” including a May 8, 2008 date stamp, in which the number
“8” was crossed out and replaced with a number “12.” The letter also contains a partially
illegible date stamp, reflecting the date: “May 21, 2008.” Appellant stated that his current
position required him to work in a cold environment, which aggravated and caused numbness,
tingling and a shocking feeling radiating to his shoulders, fingers and back. He also claimed to
be experiencing constant back spasms.
On April 12, 2007 Dr. Smith stated that appellant presented for evaluation of bilateral
upper extremity, generalized mid back and generalized lower back problems, which he attributed
to work activity, repetitive computer-related activities and exposure to the cold environment of
computer room. Results of a neurological examination were grossly normal. Appellant’s neck
was supple without rigidity. Dr. Smith found tenderness in the lower back, normal muscle tone,
no tremors and 5/5 strength. Testing revealed no decreased range of motion. Dr. Smith stated
that additional testing was required for a determination of causation.

2

In follow-up reports dated May 23 and June 15, 2007, Dr. Smith stated that appellant was
experiencing lower back pain associated with myospasm, which he experienced more frequently
in a cold environment. He diagnosed degeneration of the lumbar intervertebral disc and
paresthesia of the upper limbs and opined that appellant could work full time with restrictions.
On July 27, 2007 Dr. Smith reiterated appellant’s work restrictions and indicated that the
employing establishment had accommodated his limitations due to his lower back condition.
On August 31, 2007 Dr. Smith repeated his diagnosis of low back pain and degeneration
of lumbar intervertebral disc disease. He opined that while the cause of appellant’s condition
was shivering, which was a nonindustrial condition, but that the temperature extremes
experienced in the work environment temporarily exacerbated his preexisting mid- to lower-back
pain. Dr. Smith stated that appellant’s condition was primarily subjective, with minimal
objective substantiation. The record contains follow-up notes and work restrictions from him
dated October 12 and December 10, 2007.
On December 10, 2007 Dr. Smith diagnosed paresthesia of the upper limb, bilateral hand
numbness and tingling, low back pain and degeneration of the lumbar intervertebral disc. He
opined that appellant’s current upper extremity paresthesia had no association with the alleged
work-related conditions. Dr. Smith noted that prior cervical films demonstrated significant
degenerative changes of the cervical spine and that electrodiagnostic studies were negative for
motor radiculopathy and peripheral entrapment problem.
Appellant submitted follow-up notes and restrictions from Dr. Smith dated January 18,
March 29, May 3, June 13 and July 12, 2008, in which he reiterated his diagnoses and discussed
work status. He also submitted copies of previously submitted reports from Dr. Smith, including
reports dated April 12 and April 24, 2007.
The record contains a May 23, 2007 report of an electromyogram (EMG) scan and a
nerve conduction study (NCS) from Dr. Coswink Saito, a Board-certified physiatrist, an
April 12, 2007 report of a magnetic resonance imaging (MRI) scan of the cervical spine; and a
January 19, 2008 report of an MRI scan of the cervical spine.
In a decision dated August 29, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.3 In implementing the one-year time
limitation, the Office’s procedures provide that the one-year time limitation period for requesting

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

3

reconsideration begins on the date of the original Office decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues.4
When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.5 Its procedures state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
application for review shows clear evidence of error on the part of the Office.6 In this regard, the
Office will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record,
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of the Office’s decision.9 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office, such that the Office abused its discretion in denying merit
review in the face of such evidence.10
ANALYSIS
The Board has duly reviewed the case record and concludes that the Office properly
determined that appellant’s May 21, 2008 request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

4

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

5

Id.

6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
7

See Nelson T. Thompson, 43 ECAB 919 (1992).

8

Leon J. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55 ECAB 143 (2003).

9

Id.

10

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

4

The Office properly determined that appellant failed to file a timely application for
review. Section 10.607(a) provides that an application for reconsideration must be sent within
one year of the date of decision for which review is sought.11 In this case, the one-year time
limitation began to run the day following the issuance of the May 14, 2007 decision, the most
recent merit decision in the case.12 The regulations further provide that the application will be
deemed timely if postmarked within the time period allowed.13 The Office received appellant’s
undated letter requesting reconsideration on June 9, 2008. The appeal request form was dated
May 21, 2008. The record does not include a copy of the envelope in which appellant submitted
either document, or any other probative evidence of mailing, or receipt that would otherwise
establish a timely filing.14 The letter was undated, the appeal request form was dated outside the
one-year restriction and the record is devoid of any additional information that would render his
request timely. Therefore, the Office properly relied on the May 21, 2008 date of the appeal
request form, rendering the request untimely.15 Because appellant’s request for reconsideration
was dated more than one year after its May 14, 2007 merit decision, he must demonstrate clear
evidence of error on the part of the Office in rendering its decision.16
In support of his request for reconsideration, appellant submitted medical reports from
Dr. Smith for the period from April 12, 2007 through July 20, 2008. On April 12, 2007
Dr. Smith stated that he presented for evaluation of bilateral upper extremity, generalized mid
back and generalized lower back problems, which he attributed to work activity, repetitive
computer-related activities and exposure to the cold environment of computer room. On May 23
and June 15, 2007 he stated that appellant was experiencing lower back pain associated with
myospasm, which he experienced more frequently in a cold environment. Dr. Smith diagnosed
degeneration of the lumbar intervertebral disc and paresthesia of the upper limbs and opined that
appellant could work full time with restrictions. On August 31, 2007 he opined that, while the
cause of appellant’s condition was shivering, which was a nonindustrial condition, the
temperature extremes experienced in the work environment temporarily exacerbated his
11

20 C.F.R. § 10.607(a) (1999).

12

See Angel M. Lebron, Jr., 51 ECAB 488 (2000).

13

Supra note 11.

14

The Office’s procedures require that an imaged copy of the envelope that enclosed the request for
reconsideration should be in the case record. If there is no postmark or it is not legible, other evidence such as a
certified mail receipt, a certificate of service and affidavits may be used to establish the mailing date. In the absence
of such evidence, the date of the letter itself should be used. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
On appeal, appellant contends that his request for reconsideration was timely filed, and that the Office did not
respond to his first appeal letter. However, the Board is unable to determine the date of his letter requesting
reconsideration from the information provided. Appellant failed to date his letter, and the unclear and
undocumented date stamps do not constitute probative evidence of the date of mailing, or the date the letter was
composed.
15

The Board notes that, had the Office relied instead on the date of receipt of appellant’s letter (June 9, 2008), his
request would have been untimely.
16

Supra note 11. See Anna Marie Feeley, Docket No. 05-1643 (issued October 17, 2005).

5

preexisting mid- to lower-back pain. On December 10, 2007 Dr. Smith diagnosed paresthesia of
the upper limb, bilateral hand numbness and tingling, low back pain and degeneration of the
lumbar intervertebral disc. He opined that appellant’s current upper extremity paresthesias had
no association with the alleged work-related conditions. In January 18, March 29, May 3,
June 13 and July 12, 2008 follow-up notes, Dr. Smith reiterated his diagnoses and discussed
work status.
The term “clear evidence of error” is intended to represent a difficult standard. The
submission of a detailed well-rationalized medical report which, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is
not clear evidence of error.17 None of the medical reports submitted manifests on its face that the
Office committed an error in denying appellant’s occupational disease claim.18 Rather, they are
cumulative in nature, and merely repeat diagnoses and opinions previously provided. Thus, the
reports are insufficient to establish clear evidence of error.
Appellant submitted a personal statement, reiterating his claim that working in a cold
environment aggravated his back and radicular conditions. He also claimed to be experiencing
constant back spasms statements. Appellant’s reiteration of arguments previously presented to
the Office, does not constitute clear evidence of error.
EMG/NCS reports and MRI scan reports submitted by appellant do not contain an
opinion as to the cause of his diagnosed condition. As these reports do not address the issue that
was before the Office in its May 14, 2007 decision, namely whether the established employment
incidents caused or aggravated a diagnosed condition, they are irrelevant and therefore do not
establish clear evidence of error.19
Appellant also submitted copies of medical documents which were previously considered
by the Office. Material which is repetitious or duplicative of that already in the case record is of
no evidentiary value in establishing a claim,20 and lack sufficient probative value to prima facie
shift the weight of the evidence in favor of him or to raise a substantial question as to the
correctness of the Office’s decision.21

17

Joseph R. Santos, 57 ECAB 554 (2006).

18

The Board notes that, in its March 12, 2002 decision, the Board modified the Office’s September 13, 1999
decision to reflect that the evidence of record was sufficient to establish a compensable factor of employment,
namely that appellant had been harassed by her supervisor, Ms. Hutchinson, who called her a whore. However, the
Board determined that the medical opinion evidence submitted by appellant was not sufficiently rationalized to meet
her burden of proof. Accordingly, the Board affirmed the Office’s decision denying the claim, as modified.
19

See Dean D. Beets, 43 ECAB 1153 (1992). (To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office.)
20

Lawrence Ellis Myers, 27 ECAB 262 (1976).

21

Id.

6

The Board finds that the evidence submitted does not constitute positive, precise and
explicit evidence, which manifests on its face that an error was committed, and fails to raise a
substantial question as to the correctness of the Office’s May 14, 2007 decision.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

